       Case 2:18-cv-02756-DJH Document 38 Filed 07/09/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Tessenderlo Kerley Incorporated,                    No. CV-18-02756-PHX-DJH
10                   Plaintiff,                          ORDER
11   v.
12   Purebase Corporation,
13                   Defendant.
14
15          The Court having reviewed the parties’ Stipulation for Dismissal (Doc. 37), filed on
16   July 9, 2019,
17          IT IS ORDERED approving the Stipulation (Doc. 37) and dismissing this action
18   in its entirety, with prejudice, each party to bear its own attorneys’ fees and costs.
19          IT IS FURTHER ORDERED directing the Clerk of Court to terminate this action.
20          Dated this 9th day of July, 2019.
21
22
23
                                                   Honorable Diane J. Humetewa
24                                                 United States District Judge
25
26
27
28
